Citation Nr: 1746467	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  10-29 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from September 1965 to September 1968 and from June 1979 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2013, the Veteran testified at a hearing at the local RO before the undersigned Veterans Law Judge.  A transcript is of record.  

The Board remanded these claims for further development in January 2014 and October 2016.  The case has since been returned for appellate review.

In January 2014 and October 2016, the Board referred the issue of entitlement to service connection for a cervical spine disorder to the Agency of Original Jurisction (AOJ) for appropriate action.  As the issue has still not been adjudicated by the AOJ, the Board does not have jurisdiction of the issue, and the matter is again referred to the AOJ for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was afforded a VA examination in January 2017 in connection with his claims.  The examiner opined that the claimed shoulder and knee conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, he noted that there was no evidence of a shoulder or knee injury in service.  However, she did not address the Veteran's contention that the disorders were related to his duties in service, such as lifting, standing, and bouncing around in a vehicle.  Moreover, the examiner stated that a nexus could not be provided for the knee disorder without resorting to speculation.

Similarly, the January 2017 VA examiner opined that the claimed back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She did note that the Veteran had sustained a back injury in service, but also observed that there was no continued care or treatment, as there was a 32-year gap.  However, she did not explain the significance of the gap or how the current disorder would normally develop or present. Moreover, the examiner stated that a nexus could not be provided without resorting to speculation.

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102 (2016).

For these reasons, the Board finds that additional medical opinions are needed to decide the claims.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for his bilateral knee, bilateral shoulder, and low back disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA
treatment records.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should opine as to whether it is at least as likely as not the Veteran has a current bilateral shoulder disorder that is related to his military service, including any injury, symptomatology, and duties therein.  The examiner should consider the Veteran's assertions that his current disorder is due to lifting and pushing associated with his duties and from being hit in the head with a tracked vehicle door.

In so doing, the examiner should address the significance, if any, of the lack of documentation of a shoulder injury or disorder in service or thereafter.  He or she should also discuss how such a disorder generally presents or develops in most cases.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed about its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should opine as to whether it is at least as likely as not the Veteran has a current knee disorder that is related to his military service, including any injury, symptomatology, and duties therein.  The examiner should consider the Veteran's assertions that his bilateral knee condition began in service because of being jarred around on the back of an M113, an armored personnel carrier.

In so doing, the examiner should address the significance, if any, of the lack of documentation of a knee injury or disorder in service or thereafter.  He or she should also discuss how such a disorder generally presents or develops in most cases.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed about its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should opine as to whether it is at least as likely as not the Veteran has a current back shoulder disorder that is related to his military service, including any injury, symptomatology, and duties therein.  The examiner should consider the diagnosis of a back muscle strain in 1985, as well as the Veteran's assertion that his current back disorder is due to heavy lifting while performing his in-service duties.  

In so doing, the examiner should discuss how such a disorder generally presents or develops in most cases.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed about its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other development indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




